DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 13, "two" has been replaced with --pair of--.
In claim 8, on p. 5, line 9, "two" has been replaced with --pair of--.

Allowable Subject Matter
Claim(s) 1-5, 7-12, and 14 is/are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 

quoted from claim 1, in combination with the claim as a whole:
	"wherein at least some of the plurality of electrically conductive traces includes traces that are designed to be of unequal lengths, including conductive traces connected to individual antennas located centrally within the phase array antenna that are shorter than conductive traces connected to individual antennas located at a periphery of the of the phase array antenna; wherein a remainder of a difference in lengths of every single any two individual traces including unequal length traces Ti, Tk divided by a signal wavelength λ is less than or equal to λ/2 a defined limit, wherein the defined limit is a fraction of k; where λ is a wavelength of a wireless signal to be applied to the plurality of individual antennas, wherein the wireless signal includes multiple frequencies and λ has multiple values corresponding with the multiple frequencies".
quoted from claim 8 in combination with the claim as a whole:
	"wherein at least some of the plurality of electrically conductive traces includes traces that are designed to be of unequal lengths, including conductive traces connected to individual antennas located centrally within the phase array antenna that are shorter than conductive traces connected to individual antennas located at a periphery of the of the phase array antenna; wherein a remainder of a difference in lengths of every single two individual traces including unequal length traces Ti, Tk divided by a signal wavelength λ is less than or equal to λ/2; where λ is a wavelength of a wireless signal to be applied to the plurality of individual antennas, wherein the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648